DICE, Judge.
The conviction is for unlawfully driving a motor vehicle upon a public highway while intoxicated; the punishment, confinement in the county jail for 75 days and a fine of $125.00.
There appears in this record neither a recognizance nor an appeal bond. In the absence of a sufficient appeal bond or recognizance or a showing that appellant is in jail, this court is without jurisdiction of a misdemeanor appeal. Alexander v. State, 272 S.W. 2d 100, and cases there cited.
The appeal is dismissed.
Opinion approved by the Court.